Case 2:17-cr-00587-JMA Document 157-9 Filed 11/11/19 Page 1 of 3 PageID #: 1576
                                                                        GOVERNMENT
                                                                          EXHIBIT
                                                                           902
                                                                      17 CR 587 (JMA)
Case 2:17-cr-00587-JMA Document 157-9 Filed 11/11/19 Page 2 of 3 PageID #: 1577
Case 2:17-cr-00587-JMA Document 157-9 Filed 11/11/19 Page 3 of 3 PageID #: 1578
